Citation Nr: 1329532	
Decision Date: 09/16/13    Archive Date: 09/20/13

DOCKET NO.  10-18 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for lower extremity 
sciatica.

2.  Entitlement to service connection for a cervical spine 
disability with radicular pain and numbness.

3.  Entitlement to service connection for hemorrhoids.

4.  Entitlement to service connection for degenerative disc 
disease of the lumbar spine.

5.  Entitlement to service connection for migraine 
headaches.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The Veteran had active duty service from May 1981 to 
November 2007, when she retired.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a May 2008 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) that, in pertinent part, denied service connection for 
left lower extremity sciatica, recurrent urinary tract 
infection, cervical spine disability with radicular pain and 
numbness, anal fissure, hemorrhoids, degenerative disc 
disease of the lumbar spine, and migraine headaches.  A 
notice of disagreement were received in April 2009, a 
statement of the case was issued in September 2009.  In 
November 2009 the Veteran requested an extension to file her 
Substantive Appeal (VA Form 9), which was granted in January 
2010.  A Substantive Appeal was received in March 2010 only 
as to the issues stated in the "Issues" section above.  In 
October 2012 the Veteran appeared at a Travel Board hearing 
before the undersigned; a transcript of that hearing is of 
record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the 
appellant if further action is required.


REMAND

At the October 2012 Board hearing, the Veteran submitted 
additional evidence pertaining to all the issues currently 
on appeal.  She did not waive her right to have the evidence 
considered by the agency of original jurisdiction in the 
first instance; in fact she requested that the additional 
evidence be sent to the RO for review.  The Veteran also 
indicated that she received postservice treatment at a naval 
medical facility and that she would obtain those records and 
submit them to the Board in order that the Board send them 
to the RO.  In February 2013 the Board received additional 
evidence related to the Veteran's claims.  Under the 
circumstances, all of the newly received evidence must be 
first reviewed by the RO to determine if any changes are 
warranted in the RO's adjudications of the several 
disabilities.  It is noted that the question of current 
diagnosed disability for the issues on appeal has been 
raised. 

Additionally, the Board notes that the Veteran had a VA 
general medical examination in December 2007 that addressed 
each of the issues on appeal.  During the October 2012 
hearing the Veteran indicated that she did not want to be 
scheduled for another examination.  She stated "I do not 
care to see another doctor.  I despise doctors."  However, 
in view of the need to return the case to the RO for review 
of the additional records, the Board believes it appropriate 
to give the Veteran an opportunity to report for 
examination.  It is again stressed that the question of 
current diagnosed disability for the issues has been raised.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should ask the Veteran to 
identify the provider(s) of any additional 
treatment or evaluation she has received 
for the claimed disabilities (left lower 
extremity sciatica, cervical spine 
disability with radicular pain and 
numbness, degenerative disc disease of the 
lumbar spine, hemorrhoids, and migraine 
headaches), which are not already 
associated with the claims file, and to 
provide any releases necessary for VA to 
secure any non-VA records of such 
treatment or evaluation.  The RO should 
obtain complete records of all such 
treatment and evaluation from all sources 
identified by the Veteran.  The RO should 
specifically obtain any relevant treatment 
records (not already of record) from the 
Naval Hospital in Pensacola, Florida to 
include records from November/ December 
2007 to the present.

2.  After completion of the above to the 
extent possible, the RO should schedule 
the Veteran for appropriate VA 
examination(s) to determine the nature and 
etiology of the claimed (1) left lower 
extremity sciatica, (2) cervical spine 
disability with radicular pain and 
numbness, (3) degenerative disc disease of 
the lumbar spine, (4) hemorrhoids, and (5) 
migraine headaches.  It is imperative that 
the claims file be made available to and 
be reviewed by the examiner(s) in 
connection with the examinations.  All 
indicated evaluations, studies, and tests 
deemed necessary by the examiner(s) should 
be accomplished and all findings reported 
in detail.

The appropriate examiner(s) should clearly 
identify all diagnoses involving any of 
the claimed disabilities.  The low back 
examiner should specifically indicate 
whether the evidence, to include MRI 
studies already conducted, shows 
degenerative disc disease or other 
disability.  

As to each such current disability 
identified, the appropriate examiner(s) 
should offer an opinion as to whether that 
disability is at least as likely as not (a 
50% or higher degree of probability) 
causally related to the Veteran's active 
duty service.  

A detailed rationale for all opinions 
expressed should be provided.

3.  In the event the Veteran fails to 
report for the examination(s), the claims 
file should nevertheless be forwarded to 
an appropriate examiner(s) for review and 
for opinions regarding: 

     a)  whether medical diagnoses of any 
of the claimed disorders are warranted by 
on the totality of the evidence of record; 
and, 

     b) whether it is at least as likely 
as not (a 50% or higher degree of 
probability) that any such current 
disability so diagnosed is causally 
related to service.

The Board is particularly interested in 
medical clarification as to whether the 
evidence of record, to include MRI and/or 
x-ay studies, show degenerative disc 
disease of the low back. 

4.  After completion of the above and any 
other development which the RO may deem 
necessary, the RO should review the claims 
file (including the additional evidence 
the Veteran submitted after the September 
2009 statement of the case (SOC)) and 
readjudicate the claims on appeal.  If the 
benefits sought are not granted, the 
Veteran should be furnished an appropriate 
supplemental SOC and afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate review.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2012).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals 
for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2012).


